After the formal statements and the recitals of a verdict by the jury, the minute entry of the court is:
  "It is therefore considered and adjudged by the court that the defendant be adjudged guilty and his fine is fixed at $100. It is further ordered and adjudged by the court that the state of Alabama for the use of Franklin county have and recover of the defendant, W.D. Whitman, the said fine of $100, together with all costs of this prosecution."
As has many times been declared the remedy by appeal is purely statutory and can only be perfected when the statutes have been complied with. Section 5290 of the Code of 1923 provides that "if the fine and costs are not paid, or a judgment confessed * * * the defendant must either be imprisoned in the county jail or * * * sentenced to hard labor" for fine and costs. Section 3237 of the Code of 1923 fixes the time at which appeals must be taken (italics ours) as being the time of sentence or confession of judgment or within six months thereafter. In the absence of a sentence or confession of judgment, no appeal will lie, and hence this appeal must be dismissed. Gardner v. State, 19 Ala. App. 369,97 So. 373; Yates v. State, 18 Ala. App. 435, 93 So. 62.
Appeal dismissed.